UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

DECISION AND ORDER
V. 18-CR-49-A

DAMARIO TURPIN,

Defendant.

 

This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28
U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 17, 2019,
defendant Damario Turpin appeared before Magistrate Judge Roemer and entered
a plea of guilty to Count 1 of the Indictment which charges a conspiracy to commit
wire fraud in violation of 18 U.S.C. § 1349 and to a one-Count Information which
charges a failure to file an income tax return. Magistrate Judge Roemer has issued
a Report and Recommendation (Dkt. No. 205) confirming his oral report and
recommendation finding that defendant’s plea of guilty was knowing, voluntary, and
supported by a factual basis. Dkt. No. 210, pp. 56-57. It is hereby

ORDERED that upon review of the transcript of the April 17, 2019, change-of-
plea proceeding before the Magistrate Judge, the Court finds that defendant Turpin’s
two plea of guilty were knowing, voluntary, and have a factual basis. Accordingly,
defendant Turpin’s pleas of guilty are accepted based upon the oral findings and
recommendations of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 210, pp. 56-57; Dkt. No. 205. The parties are directed
to the Court’s Text Order setting a date for sentencing and the submission of
sentencing documents.

IT IS SO ORDERED.

j / \ /d ,

HONORABLE RICHARD J’-ARCARA
UNITED STATES DISTRICT COURT

Dated: May 9, 2019
